    Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 1 of 17 PageID: 593



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


ROBERT J. DUNN,
                                                      Civ. No. 19-18554 (KM)
        Plaintiff,
                                                              OPINION
        v.

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.



KEVIN MCNULTY, U.S.D.J.:
        Plaintiff Robert Dunn brings this action pursuant to 42 U.S.C. §§ 405(g)
and 1383(c)(3), to review a final decision of the Commissioner of Social Security
(“Commissioner”) denying his claims to Disability Insurance Benefits (“DIB”)
under Title II of the Social Security Act. Dunn seeks to reverse the finding of
the Administrative Law Judge (“ALJ”) that he has not met the Social Security
Act’s definition of disabled for the period beginning September 2, 2014, the
alleged injury-onset date, through the date he will be last insured, September
30, 2022.
        The issue presented is whether the decision of the ALJ to deny Dunn’s
application for DIB is supported by substantial evidence. For the reasons
stated below, the decision of the ALJ is affirmed.
        A. Facts1
        Mr. Dunn is now 62 years old and has a high school diploma. (R. 32-34)
Prior to his onset date, and since 2003, Mr. Dunn worked as a wheelchair lift
installer. (R. 166)



1       Citations to the record are abbreviated as follows:
        “DE” = Docket entry number in this action.
  Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 2 of 17 PageID: 594



      When Mr. Dunn was 56 years old, he sought the treatment of a
neurologist, David S. Safar, M.D., for restlessness in his arms and legs. (R.
249-50) He saw Dr. Safar on three occasions in February and March 2014. (R.
246-251) Dr. Safar prescribed medication (Neupro) but this made Mr. Dunn
dizzy, sleepy, and impulsive. (R. 246) Dr. Safar ultimately diagnosed Mr. Dunn
with restless leg syndrome (“RLS”) and peroneal neuropathy. (R. 246)
      Six months later, on September 3, 2014, Mr. Dunn went to his primary
care provider, Dr. George A. Guariglia, after jamming his thumb in a door.
(R.404) He complained of thumb pain as well as back, neck, and shoulder pain
and stiffness. (R. 405) He was seen again on September 23, 2014, by Dr.
Guariglia who continued to diagnose Mr. Dunn with pain in his thumb joint
and neck pain. (R. 401, 404) Ultimately, Mr. Dunn’s injury required surgery on
his thumb. On November 6, 2014, Mr. Dunn was seen by Dr. Guariglia to
authorize him for thumb surgery. (R. 397-99) He continued to occasionally
work to install chair lifts after the surgery from 2015-2107. (R. 33)
      From December 20, 2014, to February 27, 2015, Mr. Dunn was seen
three times by Dr. Guariglia to treat his RLS. (R. 387-93) He was prescribed
Percocet to treat his symptoms.
      In August 2015, Mr. Dunn presented to Dr. Guariglia complaining of
back pain. (R. 385) Dr. Guariglia treated his back pain conservatively,
encouraging Mr. Dunn to rest his back with no exercise or heavy lifting. (R.
385) Mr. Dunn appears to have consistently reported back pain, neck stiffness,
and shoulder pain to Dr. Guariglia from September 2015 to January 2016. Dr.
Guariglia diagnosed him with bilateral lower back pain, but the treatment




     “R. _” = Administrative Record (DE 6) (The cited page numbers correspond to the
      number found in the bottom right corner of the page for all DE 6 attachments)
     “PBr.” = Plaintiff Dunn’s Brief (DE 10)
     “DBr.” = Defendant Social Security Administration’s Opposition Brief (DE 11)
     “PRep.” = Plaintiff’s reply brief (DE 12).


                                                  2
 Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 3 of 17 PageID: 595



remained conservative, with pain medication and rest. (R. 377-83) Mr. Dunn
was referred to a pain management specialist as well. (R. 381)
       On March 15, 2016, Mr. Dunn was seen by Dr. Alexander Hoffman for a
medical consultation. (R. 272-74) Mr. Dunn reported that his RLS kept him
awake often, that medication provided some relief, but that he still had periods
where his RLS prevented him from sleeping for days at a time to the point
where he was falling asleep while driving. (R. 272) Dr. Hoffman found that Mr.
Dunn suffered from RLS, had some impairment in his grip strength in his left
hand, and had a slightly diminished range of motion of the right shoulder. (R.
273)
       Thereafter, over the course of the next two years from April 19, 2016 to
May 24, 2018, Mr. Dunn continued to follow up with his primary care doctor,
Dr. Guariglia, with complaints of RLS, neck and back pain, decreased
movement, muscle spasms, and insomnia. (R. 350-61, 466-71) Mr. Dunn was
prescribed, Mirapex, Flexeril, and Prednisone. (Id.) In addition, during this time
Mr. Dunn was treated by Dr. Cyrus Vosough for pain management for his legs
due to his RLS. (R. 276-79, 472-87) Dr. Vosough prescribed Oxycodone. (R.
281) Collectively, his medications left him feeling drowsy and fatigued,
especially in the morning until the medications wore off. (R. 35, 44)
       On January 8, 2018 and April 8, 2018, Mr. Dunn was seen by Dr. Jeffery
Barasch for treatment of his RLS and for insomnia. (R. 443-52) He was
diagnosed with RLS, daytime somnolence, obstructive sleep apnea, and
insomnia. (R. 447) He was prescribed a number of medications to treat his RLS
and insomnia. (R. 447, 552)
          1. Disability Determination
       On April 1, 2016, the State’s physician, Dr. Howard Goldbas, completed
a disability determination explanation. (R. 52-60) Dr. Goldbas’s findings were
“SOME TENDERNESS OVER THE LAND R FOOT. NO MAJOR RESTRICTION
OF ROM. STRAIGHT LEG RAISING GOES TO ABOUT 75 ON THE RAND 80 ON
L ABLE TO PUT WEIGHT ON 1 LEG AT A TIME.” (R. 55) Mr. Dunn was also
observed to have normal gait, did not use an assistive device, had poor heel


                                           3
  Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 4 of 17 PageID: 596



and toe walking ability, and had a weak left grip. (R. 58) Ultimately Dr. Goldbas
determined that Mr. Dunn had light exertional limitations, including that he
could occasionally life 20 pounds, frequently could lift 10 pounds, could stand,
sit, or walk about 6 hours a day, could frequently climb stairs, balance, stoop
kneel, crouch or crawl, but could not climb ladders. (R. 56-57) Mr. Dunn was
found to have some limitation in left hand manipulation, but otherwise had no
manipulative limitations. (R. 57). Based on his review, Dr. Goldbas found that
Mr. Dunn had some limitations, but that these limitations would not prevent
him from performing his past relevant work or working as a store manager. (R.
59)
      Mr. Dunn sought reconsideration of these findings alleging that his RLS
attacks had gotten worse on the right side of his body and his center back. (R.
62-71)
      On October 13, 2016, John Vorhies conducted an examination and the
assessment was largely the same as Dr. Goldbas’s. He did find, however, that
Mr. Dunn’s exertional limitations were slightly improved, in that Mr. Dunn
could occasionally lift 50 pounds and frequently could lift 25 pounds. (R.68)
      On October 26, 2016, Dr. Paul Schraeder conducted an additional review
and rendered the following assessment:
      Review of the MER and CE data supports that claimant has restless legs
      syndrome, had fusion of L great toe post trauma, had L4 partial
      laminectomy surgery in the past, had surgery on L thumb, and EMG
      data supporting Deep Peroneal nerve damage. The claimant was noted by
      the CE to have slight limitation of motion of L shoulder. In sum, the CE
      and MER data support that the light RFC of 4/1/16 is currently more
      reasonable than that dated 10/13/16 as there is no data supporting any
      improvement in function over all. The RFC of 4/1/16 is therefore
      affirmed.

(R. 66)
      B. Procedural History
      On December 29, 2015, Mr. Dunn filed for DIB. (R. 140-41) The
application was denied initially (R. 16, 52-60) and on rehearing. (R. 16, 62-71)
On October 4, 2018 the ALJ held a hearing. (R. 16, 28-50)


                                           4
  Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 5 of 17 PageID: 597



       On February 8, 2019, the ALJ issued a decision (R. 13-27) denying
disability benefits on the ground that at step 1 Mr. Dunn was able to engage in
substantial activity (“SGA”) for the majority of the time from 2015-2017 and
because for the remaining period through the date of the decision Mr. Dunn
was still able to perform his past relevant work at Step 4. (Id.)
       Mr. Dunn appealed. On August 2, 2019, the Appeals Council concluded
that there were no grounds for review and affirmed the decision of the ALJ. (R.
1-6)
       On September 30, 2019, Mr. Dunn filed this action seeking to overturn
the ALJ’s decision to deny benefits.
 I.    DISCUSSION
       A. Standard of Review
       As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the ALJ’s findings, as long as they are
supported by substantial evidence. Jones v. Barnhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C. § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zirnsak v. Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
       When there is substantial evidence to support the ALJ’s factual findings,
this Court must abide by them. See Jones, 364 F.3d at 503 (citing 42 U.S.C. §
405(g)); Zirnsak, 777 F.3d at 610-11 (“[W]e are mindful that we must not
substitute our own judgment for that of the fact finder.”). This Court may,
under 42 U.S.C. § 405(g), affirm, modify, or reverse the Commissioner’s



                                            5
  Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 6 of 17 PageID: 598



decision, or it may remand the matter to the Commissioner for a rehearing.
Podedworny v. Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v. Comm’r of
Soc. Sec., 235 F. App’x 853, 865–66 (3d Cir. 2007). A person is deemed unable
to engage in substantial gainful activity
      only if his physical or mental impairment or impairments are of
      such severity that he is not only unable to do his previous work
      but cannot, considering his age, education, and work experience,
      engage in any other kind of substantial gainful work which exists
      in the national economy, regardless of whether such work exists in
      the immediate area in which he lives, or whether a specific job
      vacancy exists for him, or whether he would be hired if he applied
      for work. For purposes of the preceding sentence (with respect to
      any individual), “work which exists in the national economy”
      means work which exists in significant numbers either in the
      region where such individual lives or in several regions of the
      country.

42 U.S.C. § 1382c(a)(3)(B).
      In reaching a decision, an ALJ is only required to addressed relevant
examinations, opinion evidence, and the claimant’s complaints. See Cotter v.
Harris, 650 F.2d 481, 482 (3d Cir. 1981) (An ALJ is only required to “indicate
that s/he has considered all the evidence, both for and against the claim, and
provide some explanation of why s/he has rejected probative evidence. . . .
[T]he ALJ is not required to supply a comprehensive explanation for the
rejection of evidence; in most cases, a sentence or short paragraph would
probably suffice.”).
      Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 221–22. Remand is also proper
if the ALJ’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett v. Comm’r of Soc.
Sec., 220 F.3d 112, 119–20 (3d Cir. 2000).
      B. The Social Security Act and the Five-Step Process
      Under the authority of the Social Security Act, the Administration has
established a five-step evaluation process for determining whether a claimant


                                            6
  Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 7 of 17 PageID: 599



is disabled and entitled to benefits. 20 C.F.R. §§ 404.1520, 416.920. This
Court’s review necessarily incorporates a determination of whether the ALJ
properly followed the five-step process prescribed by regulation. The steps may
be briefly summarized as follows:
      Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R. §§
404.1520(b), 416.920(b). If yes, the claimant is not disabled. If not, move to
step two.
      Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id. §§ 404.1520(c), 416.920(c). If not,
the claimant is not disabled. If the claimant has a severe impairment, move to
step three.
      Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis). If so, the
claimant is automatically eligible to receive benefits; if not, move to step four.
Id. §§ 404.1520(d), 416.920(d).
      Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id. §§ 404.1520(e)–(f), 416.920(e)–(f). If yes, the claimant is not
disabled. If not, move to step five.
      Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering his age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g); see
also Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so,
benefits will be denied; if not, they will be awarded.
      A claimant’s RFC is not a medical diagnosis as such. See Titles II & XVI:
Med. Source Opinions on Issues Reserved to the Comm’r, SSR 96-5P, 1996 WL



                                              7
  Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 8 of 17 PageID: 600



374183 at *2 (S.S.A. July 2, 1996). Instead, it is an administrative finding
reserved for the Commissioner. Id.; see also Pintal v. Comm’r of Soc. Sec., 602
F. App’x 84, 87 (3d Cir. 2015) (“The ultimate legal determination of disability is
reserved for the Commissioner.”); see also Robinson v. Colvin, 137 F. Supp. 3d
630, 644 (D. Del. 2015) (“[O]pinions that a claimant is ‘disabled’ or ‘unable to
work’ are not medical opinions and are not given special significance because
opinions as to whether or not a claimant is disabled are reserved for the
Commissioner.”); 20 C.F.R. § 404.1527(d) (“A statement by a medical source
that you are ‘disabled’ or ‘unable to work’ does not mean that we will determine
that you are disabled.”).
      An ALJ is not bound by the capacity determinations of a treating
physician. See Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir. 2011). Indeed,
the determination of disability is legal in nature, and is reserved for the ALJ
within the constraints of the statute and regulations. See Mays v. Barnhart, 78
F. App’x 808, 813 (3d Cir. 2003) (“[T]he ALJ . . . is not required to seek a
separate expert medical opinion.”); Glass v. Colvin, No. 14-237, 2015 WL
5732175 at *1 (W.D. Pa. Sept. 30, 2015) (“[T]he ALJ is not limited to choosing
between competing opinions in the record . . . .”).
      Medical opinions need be credited by the ALJ only if they are well-
supported by medically acceptable clinical and laboratory diagnostic
techniques and not inconsistent with the other substantial evidence in the
record. 20 C.F.R. § 404.1527(c)(2). An ALJ may, if appropriate, elect to
disregard a medical opinion entirely: “[I]f a physician’s opinion is not supported
by clinical evidence or if it is inconsistent with other substantial evidence, it
should be accorded significantly less weight.” Craig v. Chater, 76 F.3d 585 (4th
Cir. 1996); see also Irey v. Colvin, No. 13-7423, 2016 WL 337019 at *4 (E.D.
Pa. Jan. 27, 2016) (“[T]he ALJ is not bound by the opinion of any one
physician[] and can reject an opinion if there is a lack of support or a finding of
contradictory evidence in the record.”).




                                             8
  Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 9 of 17 PageID: 601



      C. The ALJ’s Decision
      On February 8, 2019, the ALJ issued a decision finding that Mr. Dunn
was not disabled within the meaning of the Social Security Act. (R. 23) The ALJ
determined that Mr. Dunn had two severe impairments: RLS and a history of
left hand surgery. (R. 19) But she also determined that, given the medical
record before her, Mr. Dunn’s impairments failed to demonstrate significant
and persistent disturbances of his movement such that he was prevented from
returning to his relevant past employment. (R. 19-23)
      The ALJ followed the five-step process outlined above to determine that
Dunn was not disabled. The ALJ’s findings are summarized as follows:
      Step One: At step one, the ALJ determined that Dunn had engaged in
SGA in the 1st, 2nd, and 3rd quarters of 2015, 2016, and 2017. However he had
not engaged in SGA for a continuous 12-month period in 2018 or 2019. (R. 18)
      Step Two: At step two, the ALJ determined that Dunn had the following
severe impairments: RLS and a history of left hand surgery. (R. 19)
      Step Three: At step three, the ALJ determined that Dunn did not have
an impairment or combination of impairments that met or medically equaled
the severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P.,
app. 1. (R. 19)
      Step Four: At step four, the ALJ determined that based on Mr. Dunn’s
RFC, he could perform his past relevant work (R. 19-22). For example, Mr.
Dunn previously worked as an electronics mechanic, which was performed at a
medium level of exertion, as defined in 20 C.F.R. 404.1565 and 404.1567. (Id.)
      Accordingly, the ALJ did not go on to Step Five and determined instead
that Mr. Dunn was not disabled, as defined by the Social Security Act, at any
point from September 2, 2014 to February 8, 2019. (R. 21-22)
      D. Analysis of Mr. Dunn’s Appeal
      Mr. Dunn presents several arguments on appeal:
         1.   The ALJ’s Step 1 evaluation was not supported by substantial
              evidence because she miscalculated Mr. Dunn’s SGA in 2015,
              2016, and 2017.



                                           9
    Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 10 of 17 PageID: 602



           2.   The ALJ failed to explain her reasoning when rejecting more
                restrictive evidence as to Mr. Dunn’s ability to work and failed to
                appropriately apply Mr. Dunn’s relevant work experience.
           3.   The ALJ failed to identify appropriate functional limitations in
                the RFC.
           4.   The ALJ failed to credit Mr. Dunn’s subjective testimony
                concerning his symptoms.

I address the merits of these arguments below.
                  The ALJ’s Step One Evaluation
        Here the ALJ found that Dunn’s work constituted SGA at the first step of
the sequential analysis for the 1st, 2nd, and 3rd quarters of 2015, 2016, and
2017. (R. 18) Mr. Dunn claims these findings are unsupported and proffers the
following charts that summarize the evidence in the record concerning Mr.
Dunn’s certified earnings:
Year            1st Quarter 2nd             3rd            4th            Annual Total
                            Quarter         Quarter        Quarter
2015            N/A         N/A             N/A            N/A            $4,185.00
2016            $900        $3072           $4431          $3869          $15,688.002
2017            $2572       $4359           $550           $0             $7,480.75

(R. 146-48) Mr. Dunn then compared his average monthly earnings in each of
these quarters to the thresholds established by the Social Security
Administration when determining if someone has engaged in SGA:
Year            Plaintiff’s   Plaintiff’s   Plaintiff’s    Plaintiff’s    SGA Monthly
                Monthly       Monthly       Monthly        Monthly        Threshold3
                Average       Average       Average        Average
                Earning       Earning       Earning        Earning
                1st Quarter   2nd           3rd            4th
                              Quarter       Quarter        Quarter
2015            0             0             0              0              $1090
2016            $300          $1024         $1477          $1289.67       $1130

2       I note that this figure appears to be incorrect based on the quarterly earnings
listed in the record (See R. 147-48 (breaking down wages paid by quarter)). By my
calculations, the sum total of Mr. Dunn’s quarterly earnings for 2016 is $12,272.
Nevertheless, Mr. Dunn’s yearly earnings for 2016 are listed as $15,688 in the record.
(R. 152)
3      These figures are available here:
https://secure.ssa.gov/apps10/poms.nsf/lnx/0410501015.


                                              10
 Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 11 of 17 PageID: 603



2017          $857.33        $1453        $183.33       $0            $1170

The figures in bold represent quarters where Mr. Dunn admits that his wages
were above the SGA threshold. But, Mr. Dunn further contends that even these
three quarters are excused because the ALJ failed to test for an unsuccessful
work attempt as outlined in 20 C.F.R. § 404.1574(c)(1).
       Defendant appears to concede that some of these figures were calculated
incorrectly, but argues that this error was harmless. (DBr. at 11)
       I agree. The ALJ did not deny the claim at step one. Rather, she found
that Mr. Dunn had periods in 2018 and 2019 where he was not substantially
gainfully employed for a period of 12 months and continued with the analysis.
Mr. Dunn does not suggest how the outcome would have been different if the
ALJ had performed the calculations without error. In short, he makes a sterile
claim of error, but offers no explanation of how further analysis could have
changed the outcome of his claim. Holloman v. Comm’r Soc. Sec., 639
Fed.Appx. 810, 814 (3d Cir. 2016). “Ordinary harmless error review, in which
the appellant bears the burden to demonstrate harm, is applicable to
administrative appeals.” Id.; see also Shinseki v. Sanders, 556 U.S. 396, 409
(2009).
       As outlined further below, given that the ALJ proceeded to continue
through the sequential analysis, any error at step one was harmless. See
Terrell v. Colvin, Civ. No.14-2304, 2015 WL 5737110, at * 4 (N.D. Ill. Sept. 29,
2015) (finding harmless error where the ALJ erred at step one but proceeded
with sequential analysis).
       As a result, I find no basis for remand based on any error in the ALJ’s
Step 1 analysis.
                   The ALJ’s Step Two Evaluation
       As part of his contention that the ALJ failed to account for his
limitations, Mr. Dunn argues that the ALJ failed to consider Mr. Dunn’s spinal
impairments at step two. Mr. Dunn notes that after his hand injury, he
experienced pain in his neck, shoulder, and back, had decreased range of



                                           11
 Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 12 of 17 PageID: 604



motion, and had general stiffness. (Pl. Br. at 28) This evidence, says Dunn, was
overlooked by the ALJ.
          Mr. Dunn’s arguments regarding the ALJ’s step-two analysis are
unavailing. First, the claimant has the burden of proof at step two to prove that
a disability is severe. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); see
also 20 C.F.R. § 404.1512(a) (stating that the claimant must furnish medical
and other evidence that the adjudicator can use to reach conclusions about the
claimant’s medical impairments). Mr. Dunn did not furnish or point to evidence
to show that his back pain is severe—i.e., that it “significantly limits [his]
physical or mental ability to do basic work activities.” See 20 C.F.R. §
404.1520(c). Mr. Dunn has a history of lumbar spine surgery, and the record
demonstrates that he previously had a partial laminectomy. However, there is
little evidence establishing that Mr. Dunn was suffering from severe
impairments due to back pain from 2014 to 2018. For example, Dr. Guariglia
did observe occasional decreased range in motion and occasional pain, but he
nevertheless frequently and often simultaneously observed that Mr. Dunn’s
spine was normal. (See, e.g., R. 377-78, 385, 388, 396, 399, 403, 406, 409,
411-12, 416, 418-19, 422, 426,428, 470) Moreover, when Mr. Dunn did
present with back pain, he was given conservative treatment, he was told to
rest and take pain medication. (R. 377-78, 385). These impairments thus do
not appear to significantly limit Mr. Dunn’s basic work activities and Mr. Dunn
does not meet his burden of proving that these impairments are severe. A
fortiori, there was substantial evidence to support the ALJ’s conclusion to that
effect.
          Second, even if the ALJ’s determination that Mr. Dunn’s back
impairments are not severe was an error, it would be a harmless error. The ALJ
nevertheless erred on the side of leniency in considering the back impairments
later on in her analysis. When an ALJ finds that the claimant has at least one
severe impairment, omission of another at step two may be harmless error as
long as the impairment is considered regarding the RFC or would not affect the



                                            12
 Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 13 of 17 PageID: 605



outcome of the case. Salles v. Comm’r of Soc. Sec., 229 Fed.Appx. 140, 145 n.2
(3d Cir. 2007); see Rutherford v. Barnhart, 399 F.3d 546, 552–53 (3d Cir.
2005). Any error here would be harmless because the medical record does not
indicate that the omitted impairment impacts his ability to perform basic work
functions and because the ALJ discussed the impairment when considering the
RFC in any event.
      In particular, the ALJ addressed Ms. Dunn’s history of pain in his neck
and lower back:
      The claimant’s physical conditions of pain in the neck and lower
      back, and his history of status-post laminectomy does not indicate
      any complications or ongoing, limiting physical symptoms related
      to these conditions. While some examinations showed abnormal
      results, more often than not, the results of his musculoskeletal
      examinations were normal and he was described as neurologically
      intact (Exhibits SF, 7F, 8F and 1 OF). Although the claimant
      complained of chronic neck and back pain, the medical record
      does not contain any diagnostic studies or testing that defines the
      anatomical or physiological source of the claimant alleged neck
      and lower back pain. Therefore, based on the medical evidence, I
      find these impairments are non-severe.

(R. 19) There is thus substantial support for the ALJ’s finding that Mr. Dunn’s
spine pain was not severe.
                  The ALJ’s Step Four Evaluation
      Dunn’s remaining arguments for why substantial evidence is lacking for
the ALJ’s findings each go to the merits of the ALJ’s analysis at Step 4. Dunn
contends: (1) the ALJ failed to explain her reasoning when rejecting more
restrictive evidence as to Mr. Dunn’s ability to work and failed to appropriately
apply Mr. Dunn’s relevant work experience; (2) the ALJ failed to identify
appropriate functional limitations in the RFC; and (3) the ALJ failed to credit
Mr. Dunn’s subjective testimony concerning his symptoms.
                      i.     The ALJ’s Assessment of Conflicting medical
                             evidence

      Mr. Dunn asserts that the ALJ erred by failing to resolve a conflict
between the state’s own medical examiners. (Pl. Br. at 21) The state’s initial


                                           13
 Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 14 of 17 PageID: 606



examiner found that Mr. Dunn could perform light work, occasionally lifting 20
pounds, frequently lifting 10 pounds, could stand and/or walk for 6 hours and
sit for 6 hours in an 8-hour workday. (R. 56) On reconsideration, Dr. Vorhies,
found that Mr. Dunn could occasionally lift and carry 50 pounds, frequently 25
pounds, stand and/or walk for 6 hours, and sit for 6 hours in an 8-hour
workday (R. 68) Dr. Schraeder then conducted an additional review 13 days
later and determined that the light RFC was more appropriate than the
medium. (R. 66) Mr. Dunn contends that the ALJ failed to outline her reasons
for rejecting these more restrictive opinions. (Pl. Br. 22-25)
      As noted, supra, a claimant’s RFC is an administrative finding reserved
for the Commissioner. Pintal, 602 F. App’x at 87 (“The ultimate legal
determination of disability is reserved for the Commissioner.”); see also
Robinson 137 F. Supp. 3d at 644 (D. Del. 2015) (“[O]pinions that a claimant is
‘disabled’ or ‘unable to work’ are not medical opinions and are not given special
significance because opinions as to whether or not a claimant is disabled are
reserved for the Commissioner.”); 20 C.F.R. § 404.1527(d) (“A statement by a
medical source that you are ‘disabled’ or ‘unable to work’ does not mean that
we will determine that you are disabled.”).
      But the ALJ must still outline the basis for her decision. See Fargnoli v.
Massanari, 247 F.3d 34, 42 (3d Cir. 2001) (“Where there is conflicting probative
evidence in the record, we recognize a particularly acute need for an
explanation of the reasoning behind the ALJ’s conclusions, and will vacate or
remand a case where such an explanation is not provided.”); Burnett, 220 F.3d
at 119 (3d Cir. 2000) (stating “this Court requires the ALJ to set forth the
reasons for his decision” and remanding because “the ALJ merely stated a
summary conclusion that appellant’s impairments did not meet or equal any
Listed Impairment, without identifying the relevant listed impairments,
discussing the evidence, or explaining his reasoning”) (citing Clifton v. Chater,
79 F.3d 1007 (10th Cir. 1996)); Logan v. Astrue, CIV.A. 07–1472, 2008 WL
4279820 (W.D. Pa. Sept. 16, 2008) (“an ALJ may not capriciously disregard



                                            14
 Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 15 of 17 PageID: 607



competent medical evidence, however, an ALJ is permitted to discredit medical
evidence that conflicts with other evidence in the record, provided that the ALJ
provides his or her reasons for doing so”).
      Mr. Dunn contends that the ALJ does not explain how she resolved this
conflicting evidence. But the ALJ does explain. She states that her
determination that a medium RFC was warranted was based on Dr. Vosough’s
determinations and a June 6, 2016 report “of the claimant’s bilateral upper
and lower extremities revealed 5/5 motor strength with no sensory deficits and
reflexes were +2/4 throughout.” (R. 21) She summarized her review of the
medical records and found that generally, Mr. Dunn’s impairments resulted in
some limitations, but that overall the record before her “shows his condition is
stable with treatment and medications” (R.22) and that Mr. Dunn’s conditions
had been improving into 2018 such that he was not having any trouble
walking. (Id.) Mr. Dunn, she found, even reported that he was more functional
and denied any fatigue. (Id.) Finally, the ALJ stated that she gave great weight
to the DDS physicians who found Mr. Dunn capable of medium work with
some limitations.
      Accordingly, I find that the ALJ properly considered this conflicting
evidence and weighed it in her RFC determinations.
                       ii.   Appropriate functional limitations
      Mr. Dunn contends that the ALJ failed to account for his mental
limitations of insomnia, fatigue, and medicinal side effects. (Pl. Br. at ))
      The ALJ findings, however, do account for these limitations. The ALJ
noted Dr. Vosough’s impressions that Mr. Dunn had complaints of fatigue,
insomnia, and daytime drowsiness. (R. 21) But the ALJ also noted additional
evidence which suggested that Mr. Dunn had no sensory impairments. (R. 21
(“report of a physical examination from June 6, 2016, of the claimant’s bilateral
upper and lower extremities revealed 5/5 motor strength with no sensory
deficits and reflexes were +2/4 throughout (Exhibits 3F, SF, 7F, 8F and l0F).”)
Moreover, the ALJ reviewed more current medical records that indicated that
Mr. Dunn’s conditions were improving with treatment. The ALJ went on to


                                              15
 Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 16 of 17 PageID: 608



state that “On February 16, 2018, the claimant reported that he was generally
able to perform his usual activities, that he had good exercise tolerance, and
that he enjoys a good general state of health. He denied any fatigue. He denied
any weakness or generalized pain. While some examinations have noted that
the claimant reported some pain, many reports stated that the claimant was
neurologically intact.” (R. 22)
      Accordingly, the ALJ assessed whether Mr. Dunn had any cognitive
impairments and weighed these symptoms appropriately when assessing Mr.
Dunn’s RFC. (R. 21-23). This determination is supported by substantial
evidence.
                       iii.   Subjective complaints of pain
      Mr. Dunn argues that the ALJ erred by not fully crediting his subjective
complaints of pain. (DE 30–33). The ALJ noted Mr. Dunn’s statements that
“that he does not sleep at night,” suffers from fatigue and lack of concentration,
and that his medication “knocks him out in the morning.” (R.21) The ALJ also
noted that Mr. Dunn estimated that he could walk only two blocks, stand for a
half an hour at a time, and lift two gallons of milk. (Id.) He testified that
he gets only three hours of sleep a night, usually waking around 3:00 a.m. or
4:00 a.m., but is unable to do anything till his medication wears off around
12:00 p.m. or 1:00 p.m. (Id.) Nevertheless, Mr. Dunn also reported that
medications address his pain. (Id.) For this reason, among others, the ALJ
found that his subjective complaints of disabling pain were only partially
credible.
      Ultimately, “[t]he credibility determinations of an administrative judge
are virtually unreviewable on appeal.” Hoyman v. Colvin, 606 Fed.Appx. 678,
681 (3d Cir. 2015) (citing Bieber v. Dep’t of the Army, 287 F.3d 1358, 1364
(Fed. Cir. 2002)). Credibility determinations are entitled to “great deference.”
Horodenski v. Comm’r of Soc. Sec., 215 Fed.Appx. 183, 188–89 (3d Cir. 2007)
(citing Atlantic Limousine, Inc. v. NLRB, 243 F.3d 711, 718 (3d Cir. 2001)). What
is required overall is that the ALJ give the claimant’s testimony “serious



                                            16
 Case 2:19-cv-18554-KM Document 13 Filed 08/24/20 Page 17 of 17 PageID: 609



consideration,” state her reasons for accepting or discounting it, and make
“specific findings.” Rowan v. Barnhart, 67 Fed.Appx. 725, 729 (3d Cir. 2003).
Where this has been done, a reviewing court will defer to the ALJ’s credibility
determination.
      Given conflicting evidence, the ALJ was entitled to conclude that Mr.
Dunn was overstating the extent of his pain symptoms.
II.   CONCLUSION
      For the foregoing reasons, the decision of the ALJ is affirmed.
Dated: August 24, 2020
                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                          17
